internal_revenue_service number release date index number -------------------------------------------------- --------------------------------------------------------------- ----------------- ------------------------ ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-104042-08 date date legend oldco ---------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------ -------------------------------------------------------------------------------- newco -------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------------- statea businessa shareholdera shareholderb year1 year2 year3 date1 date2 dear ------------------- ---------- -------------------------------------------------- ------------------------------------ ------------ ------- ------- ------- ----------------- ------------------ plr-104042-08 this letter responds to your letter dated date requesting various rulings under the internal_revenue_code the code additional information was submitted in subsequent correspondence the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether either oldco or newco does in fact qualify as a small_business_corporation under sec_1361 of the code facts oldco was incorporated in statea in year1 oldco was administratively dissolved in year2 after its registration to do business in statea had expired however oldco continued to file form_1120 with the internal_revenue_service and to pay all federal income taxes as they came due oldco is a cash_method taxpayer which made an s election and adopted a calendar_year on date1 oldco has outstanding common_stock which stock is held percent by shareholdera and percent by shareholderb the shareholders newco is a statea corporation that will use the cash_method_of_accounting and a calendar_year and that will have outstanding common_stock although newco was formed in year3 it has not issued any stock or conducted any business in order to reincorporate under statea law oldco will merge the merger into newco in accord with applicable statea law newco will receive all the assets and liabilities of oldco except for assets used to pay transaction costs and the shareholders will receive newco stock percent each in exchange for their oldco stock representations a in every year since its organization and continuing until the merger oldco has done business as a corporation b for every tax_year from year1 up to the current tax_year oldco has filed with the service a form_1120 plr-104042-08 c at the time of the merger oldco and newco will each have outstanding solely a single class of common_stock neither oldco nor newco will have outstanding any convertible securities warrants or options or any other type of right or instrument pursuant to which any person could acquire an equity_interest in oldco or newco d the shareholders will receive solely newco stock in the merger e following the merger the shareholders will own all the outstanding_stock in newco and will own such stock solely by reason of their ownership of the stock in oldco immediately prior to the merger f following the merger each of the shareholders will hold the same percentage of stock in newco as the percentage of stock such shareholder previously held in oldco g the fair_market_value of the newco stock received by each oldco shareholder will be approximately equal to the fair_market_value of the oldco stock surrendered in the exchange h oldco newco and each of the shareholders will each pay his her or its own expenses_incurred in connection with the merger i with regard to the assets transferred from oldco to newco both i the total adjusted_basis of the assets and ii the fair_market_value of the assets will each equal or exceed the sum of the liabilities as determined under sec_357 assumed by newco j all liabilities to which the oldco assets are subject at the time of the merger and all liabilities of oldco that are properly treated as being assumed by newco in the merger as determined under sec_357 are liabilities that were incurred in the ordinary course of business and are associated with assets transferred from oldco to newco k at all times prior to acquiring the assets of oldco in the merger i newco will have been engaged in no business activity ii newco will have had no federal_income_tax attributes attributes described in sec_381 and iii newco will have held no assets except for holding a minimal amount of assets if such assets are required for the purpose of paying newco’s incidental_expenses or required in order to maintain newco’s status as a corporation in accord with statea law l immediately after the merger newco will hold all the assets held by oldco immediately prior to the merger except for assets used to pay expenses in connection with the merger these assets used to pay expenses will be less than one plr-104042-08 percent of the fair_market_value of the net assets of oldco immediately prior to the merger m oldco is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 n following the merger newco will continue to be engaged in businessa law and analysis sec_1361 provides that the term s_corporation means with respect to a taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1_1368-2 of the income_tax regulations provides that an s_corporation acquiring the assets of another s_corporation in a transaction to which sec_381 applies will succeed to and merge its accumulated adjustment account whether positive or negative with the aaa whether positive or negative of the distributor or transferor s_corporation as of the close of the date of distribution or transfer thus the aaa of the acquiring_corporation after the transaction is the sum of the aaas of the corporations prior to the transaction revrul_64_250 1964_2_cb_333 concludes that when an s_corporation merges into a newly formed corporation in a transaction qualifying as a reorganization under sec_368 and the newly formed surviving corporation also meets the requirements of an s_corporation the reorganization does not terminate the s election thus the s election remains in effect for the new corporation the core test of corporate existence for purposes of federal income_taxation is always a matter of federal_law whether an organization is to be taxed as a corporation under the code is determined by federal not state law if the conduct of the affairs of a corporation continues after the expiration of its charter or the termination of its existence it becomes an association see 305_f2d_844 a corporation is subject_to federal corporate_income_tax liability as long as it continues to do business in a corporate manner despite the fact that its recognized legal status under state law is terminated see 438_f2d_774 3d cir revrul_73_526 1973_2_cb_404 concludes that the identifying number previously assigned to the transferor_corporation should be used by the surviving corporation in a statutory merger qualifying as a reorganization under sec_368 rulings plr-104042-08 based solely on the information submitted and the representations set forth above we rule as follows rulings with regard to the administrative dissolution of oldco under statea law oldco’s status as a corporation for federal tax purposes was not terminated by reason of the administrative dissolution under statea law provided that oldco qualified as a small_business_corporation under sec_1361 oldco’s status as a small_business_corporation is not terminated by the fact that it had been dissolved under state law the administrative dissolution of oldco under statea law and its subsequent reincorporation under state law as newco did not and will not by itself result in a distribution or transfer of property for purposes of sec_301 sec_311 sec_331 sec_336 or sec_351 oldco’s administrative dissolution under statea law did not affect oldco’s previously assigned identifying number ein and oldco will continue to use the ein assigned prior to the state law dissolution rulings with regard to the merger the merger as described above will be a reorganization within the meaning of sec_368 oldco and newco will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by oldco upon the transfer of assets to newco in exchange for stock in newco and the assumption_of_liabilities of oldco by newco in the merger sec_361 and sec_357 no gain_or_loss will be recognized by newco on the receipt of oldco assets in exchange for newco stock sec_1032 the basis of each asset received by newco will be the same as the basis of such asset in the hands of oldco immediately prior to the merger sec_362 the holding_period for each of the assets received by newco will include the period during which such asset was held by oldco sec_1223 no gain_or_loss will be recognized by oldco upon the distribution to the shareholders of the newco stock sec_361 plr-104042-08 no gain_or_loss will be recognized by the shareholders upon their receipt of newco stock in exchange for their oldco stock sec_354 for each of the shareholders immediately after the merger the shareholder’s basis in the newco stock received will be the same as the basis of the oldco stock surrendered by such shareholder in the exchange sec_358 for each of the shareholders the holding_period of the newco stock received will include the holding_period of the oldco stock exchanged provided that the oldco stock is held as a capital_asset in the hands of the shareholder on the date of the exchange sec_1223 the merger does not result in a closing of the tax_year sec_381 of the code and sec_1_381_b_-1 of the regulations as provided by sec_381 newco will succeed to and take into account as of the date the merger is consummated all the items of oldco described in sec_381 including any oldco earnings_and_profits or any deficit therein rulings with regard to subchapter_s matters relating to newco the merger will not result in a termination of oldco’s subchapter_s_election within the meaning of sec_1362 and provided that newco meets the requirements of an s_corporation under sec_1361 the s election will remain in effect for newco see revrul_64_250 oldco’s accumulated adjustment account as defined in sec_1368 immediately prior to the merger will become the accumulated adjustment account of newco immediately after the merger sec_1_1368-2 to the extent that the assets of oldco are presently subject_to the built-in_gain provisions of sec_1374 they will continue to be subject_to the built-in_gain provisions of sec_1374 in the hands of newco on the same basis as they were subject_to such provisions in the hands of oldco newco as the successor to oldco in the f reorganization will retain oldco’s previously assigned identifying number ein see revrul_73_526 1973_2_cb_404 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any matter or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of plr-104042-08 the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular as provided above no opinion is expressed as to whether oldco or newco does in fact qualify as a small_business_corporation this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number plr-104042-08 of this letter_ruling pursuant to the power_of_attorney on file in this matter a copy of this letter is being sent to your authorized representative sincerely _debra l carlisle______ debra l carlisle chief branch office of associate chief_counsel corporate cc
